        Case 1:17-cv-01216-ABJ Document 63 Filed 09/27/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


SHAY HORSE, et al.
                                            Civil Action No. 17-1216 (ABJ)
                    Plaintiffs,

v.

DISTRICT OF COLUMBIA, et al.

                    Defendants.


                            NOTICE OF APPEARANCE

      The Clerk shall please enter the appearance of Assistant Attorney General

Scott P. Kennedy on behalf of defendants District of Columbia, Peter Newsham, Keith

Deville, Lamar Greene, Robert Alder, Jeffery Carroll, Paul Nielpling, Michael

Whiteside, Sean Hill, Anthony Alioto, Michael Murphy, Michael Howden, Gregory

Rock, Daniel Thau, Melvin Washington, Dennis Baldwin, Courtney Flash, Timothy

Steffes, Leonard Roccato, Bruce Baskerville, Diane Brooks, Phokham Vongkeo,

Ferney Dennis, Kenneth Parker, Sequita Williams, Joseph Masci, Aulio Angulo,

Donald Bogardus, and Harvy Hinostrozain the above-captioned matter.

Dated: September 27, 2019.        Respectfully submitted,

                                  KARL A. RACINE
                                  Attorney General for the District of Columbia

                                  TONI MICHELLE JACKSON
                                  Deputy Attorney General
                                  Public Interest Division

                                  FERNANDO AMARILLAS
                                  Chief, Equity Section
        Case 1:17-cv-01216-ABJ Document 63 Filed 09/27/19 Page 2 of 2



                                 /s/ Scott P. Kennedy
                                 SCOTT P. KENNEDY*
                                 Assistant Attorney General
                                 441 Fourth Street, N.W., Suite 630 South
                                 Washington, D.C. 20001
                                 (202) 724-8044
                                 (202) 741-5955 (fax)
                                 scott.kennedy@dc.gov




*
      Admitted to practice only in the State of Washington. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, pursuant to LCvR 83.2(f).
                                          2
